  8:18-cr-00317-JMG-MDN Doc # 54 Filed: 03/04/21 Page 1 of 4 - Page ID # 178




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-317

vs.                                           MEMORANDUM AND ORDER

AMIR M. MUHAMMAD,

                   Defendant.

      This matter is before the Court upon initial review of the pro se motion
to vacate under 28 U.S.C. § 2255 (filing 53) filed by the defendant, Amir
Muhammad. The motion was timely filed less than 1 year after the defendant's
conviction became final. See § 2255(f). The Court's initial review is governed by
Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United
States District Courts, which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
  8:18-cr-00317-JMG-MDN Doc # 54 Filed: 03/04/21 Page 2 of 4 - Page ID # 179




2010). Accordingly, a motion to vacate under § 2255 may be summarily
dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.


                                BACKGROUND
      The defendant was charged in 2018 in a multicount indictment arising
from a string of violent crimes, and ultimately pleaded guilty to 2 counts of
Hobbs Act robbery in violation of 18 U.S.C. § 1951 and 2 counts of brandishing
a firearm during and in relation to those crimes in violation of 18 U.S.C. §
924(c). Filing 1; filing 37. He entered into a binding Fed. R. Crim. P. 11(c)(1)(C)
plea agreement providing for a total sentence of 312 months' imprisonment:
144 months for each robbery (to be served concurrently) and 84 months for
each brandishing charge (to be served consecutively to the robberies and to one
another). Filing 37 at 4. He was sentenced in accordance with the plea
agreement. Filing 50. This motion followed. Filing 53.


                                 DISCUSSION
      The defendant's motion alleges ineffective assistance of counsel insofar
as counsel allegedly (1) failed to file any motions on the defendant's behalf, (2)
did nothing about a purportedly illegal lineup on one of the robberies, and (3)
did not get the defendant a psychiatric evaluation. Filing 53 at 3. To establish
a claim of ineffective assistance of counsel, the defendant must show that his
attorney's performance was deficient and that this prejudiced his defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984).




                                       -2-
  8:18-cr-00317-JMG-MDN Doc # 54 Filed: 03/04/21 Page 3 of 4 - Page ID # 180




      But in the context of a challenge to a guilty plea, the deficient
performance and prejudice are demonstrated if the defendant can prove that
(1) his counsel's representation fell below an objective standard of
reasonableness, and (2) there is a reasonable probability that, but for counsel's
alleged errors, he would not have pleaded guilty and would have insisted on
going to trial. Hill v. Lockhart, 474 U.S. 52, 58–60 (1985); Tinajero-Ortiz v.
United States, 635 F.3d 1100, 1103 (8th Cir. 2011). He doesn't allege that. Nor
is there anything in the defendant's motion or the record to overcome the
strong presumption of counsel's competence and of the voluntariness of the
guilty plea based on the defendant's representations at the plea hearing. See
Ramey v. United States, 8 F.3d 1313, 1314 (8th Cir. 1993).
      In fact, by pleading guilty, the defendant received a sentence at the low
end of the Guidelines range for the offenses of conviction, not to mention
avoiding trial on a carjacking charge and another § 924(c) violation. There's
simply nothing in the defendant's allegations to suggest that trial counsel
performed deficiently or that the defendant was prejudiced by any deficiency.


                                CONCLUSION
      The defendant's allegations either entitle him to no relief, or are
contradicted by the record. Accordingly, his § 2255 motion will be summarily
dismissed. A movant cannot appeal an adverse ruling on his § 2255 motion
unless he is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed.
R. App. P. 22(b)(1). A certificate of appealability cannot be granted unless the
movant "has made a substantial showing of the denial of a constitutional
right." § 2253(c)(2). To make such a showing, the movant must demonstrate
that reasonable jurists would find the Court's assessment of the constitutional
claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282 (2004); see
also Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012).


                                      -3-
  8:18-cr-00317-JMG-MDN Doc # 54 Filed: 03/04/21 Page 4 of 4 - Page ID # 181




      In this case, the defendant has failed to make a substantial showing of
the denial of a constitutional right. The Court is not persuaded that the issues
raised are debatable among reasonable jurists, that a Court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly,
the Court will not issue a certificate of appealability.


      IT IS ORDERED:


      1.    The defendant's pro se motion to vacate under 28 U.S.C. §
            2255 (filing 53) is denied.


      2.    The Court will not issue a certificate of appealability in this
            matter.


      3.    A separate judgment will be entered.


      4.    The Clerk is directed to mail a copy of this Memorandum and
            Order to the defendant at his last known address.


      Dated this 4th day of March, 2021.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -4-
